DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-15 in the reply filed on 05/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 15 is drawn to a system for an information processing apparatus which is within the four statutory categories (i.e. machine).  Claims 1-14 are drawn to a method for information processing which is within the four statutory categories (i.e. process).   
Claims 1-14 (Group I) recite an information processing method comprising: 
acquiring, by an acquisition unit, measurement results of physical fitness 5measurement and a cognition function, life information, and a social participation score;
learning, by a learning unit, correlation between a physical fitness value and a cognition function value that are based on the measurement results, and life information and a social participation score; and  
10predicting, by a prediction unit, future physical fitness value and cognition function value of a user using the learned correlation on a basis of life information and a social participation score of the user.  
Additionally, Claim 15 recites an information processing apparatus comprising:  
25an acquisition unit configured to acquire measurement results of physical fitness measurement and a cognition function, life information, and a social participation score;
a learning unit configured to learn correlation between a physical fitness value and a cognition function value that are based on the measurement results, and 30life information and a social participation score; and 
a prediction unit configured to predict future physical fitness value andPJ16 0242US136/38 cognition function value of a user using the learned correlation on a basis of life information and a social participation score of the user.
The bolded limitations, given the broadest reasonable interpretation, cover a mathematical concept and/or a certain method of organizing human activity because it recites mathematical relationships, formulas, equations, and/or mathematical calculations and/or fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people.  Any limitations not identified above as part of abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Dependent Claims 2-13 include other limitations, for example Claim 2 recites wherein the acquisition unit calculates and acquires the social participation score on a basis of position information of a user, Claim 3 recites 20wherein the acquisition unit calculates the social participation score considering a point, weighting, and a time that are set to a location, on a basis of the position information of the user, Claim 4 recites  wherein, when a signal transmitted from a transmission device worn by the user is received by a receiving device installed at a predetermined location, the acquisition unit acquires a position of the location as the position information of the user, Claim 5 recites30 wherein the acquisition unit calculates and acquires the social participation score on a basis of information regarding participation in a specific event, Claim 6 recites 5wherein the learning performs a machine learning process using the physical fitness value and the cognition function value as correct answer labels, Claim 7 recites wherein the life information includes at least any of diet information, sleep information, or exercise information, Claim 8 recites wherein the diet information includes at least any of a diet intake timing, a calorie, or a water intake amount, Claim 9 recites wherein the sleep information includes at least any of sleeping hours, a sleep timing, or depth of sleep, Claim 10 recite wherein the exercise information includes at least any of training, functional training, rehabilitation, the number of steps, or an amount of activity, Claim 11 recites 30wherein the acquisition unit acquires, as a physical fitness value, a numerical value of at least anyPJ16 0242US1 35/38 of muscle strength, agility, cooperativeness, a reaction speed, or endurance, Claim 12 recites wherein the 5acquisition unit acquires, as a cognition function value, a numerical value of at least any of attention or memory, Claim 13 recites wherein the 10prediction unit performs time-series analysis of a physical fitness value and a cognition function value of a user using a learning result of the correlation, from current life information and social participation score of the user, and predicts future physical fitness value and cognition function value of the user, and Claim 14 recites 15generating, by a generation unit, an advice related to a life situation or a social participation situation for care prevention, in accordance with a result of the 20prediction; and presenting the generated advice to the user, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1 and 15.
Furthermore, Claims 1-15 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of CPU or microprocessor (on the units), which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0046] of the present Specification, see MPEP 2106.05(f)
add insignificant extra-solution activity to the abstract idea – for example, the recitation of acquiring measurement results of physical fitness and cognition, life information and social participating score, which amounts to mere data gathering, see MPEP 2106.05(g)
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0035] of the Specification discloses that the additional elements (i.e. CPU or microprocessor housing the claimed units) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. acquiring data) that are well-understood, routine, and conventional activities previously known to the pertinent industry;
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives user data;
Dependent Claims 2-14 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the acquiring feature of dependent Claims 2, 4, 5, 11-12) and/or performing repetitive calculations (e.g. the calculating feature of dependent Claim 2-3, machine learning process of Claim 6, the time-series analysis feature of Claim 13).  Claims 7-10 and 14 further limit the data acquired and analyzed.
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-15 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit…,” “a learning unit…” and “a prediction unit” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification, paragraph [0046], discusses the various units being implemented on a CPU or microprocessor.  The acquisition unit merely acquires data, which is a function coextensive with a generic computer.  The learning unit is described in described in paragraph [0048] and the prediction unit is described in paragraph [0050] of the instant specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Pub. No. 2016/0081575 A1) in view of Moturu (U.S. Pub. No. 2016/0196389 A1).
Regarding claim 1, Wu discloses an information processing method comprising: 
acquiring, by an acquisition unit, measurement results of physical fitness 5measurement (Paragraph [0079] discusses acquiring real-time data of a user, including exercise amount information, construed as including measurement results of physical fitness) and a cognition function (See Table 1 showing analyzing and calculating cognitive function of a user based on received brain activity information.), life information (Paragraph [0079] discusses the data received including life information, such as diet information.), and a social participation score (Table 1 discusses calculating the a user’s concentration level from data received about a user being able to communicate with other individuals reflecting the user’s interpersonal communication skills.); 
determining a correlation between a physical fitness value and a cognition function value that are based on the measurement results, and life information and a social participation score (Paragraph [0060] discuss analyzing the data in order to generate a report of inspection analysis and health trend report by analyzing the data to predict future health issues.); and  
10predicting, by a prediction unit, future physical fitness value and cognition function value of a user using the learned correlation on a basis of life information and a social participation score of the user (Paragraphs [0005] and [0079] discuss predicting a user’s disease development, health and longevity, construed as predicting a future physical fitness value and cognition function value.); 
but Wu does not appear to explicitly disclose learning, by a learning unit.
Moturu teaches learning, by a learning unit, correlations between patient data (Paragraph [0046] and [0054-0055] discuss using machine learning to correlate patient data obtained about the patient’s health.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare to modify Wu to include a learning unit, as taught by Moturu, in order to provide an output “indicative of an anticipated state of the patient (Moturu, Paragraph [0046]). 

Regarding claim 2, Wu does not appear to explicitly disclose  15 wherein the acquisition unit calculates and acquires the social participation score on a basis of position information of a user.  

Moturu teaches wherein the acquisition unit calculates and acquires the social participation score on a basis of position information of a user (Paragraphs [0040] and  [0052] discuss determining composite socialization score, construed as social participation, using location information of the patient, construed as position information of a user.).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare to modify Wu to include calculation and acquiring the social participating score on a basis of position information of a user, as taught by Moturu, in order to provide “improved patient outcomes through an improved assessment of patient states of need (Moturu, Paragraph [0017]).”

Regarding claim 3, Wu does not explicitly disclose wherein the acquisition unit calculates the social participation score considering a point, weighting, and a time that are set to a location, on a basis of the position information of the user.  

Moturu teaches wherein the acquisition unit calculates the social participation score considering a point, weighting, and a time that are set to a location, on a basis of the position information of the user (Paragraphs [0040] and  [0052] discuss determining composite socialization score, construed as social participation, using location information of the patient and time, which is weighted to determine a score.).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare to modify Wu to include calculating the social participation score considering a point, weighting, and a time that are set to a location, on a basis of the position information of the user, as taught by Moturu, in order to provide “improved patient outcomes through an improved assessment of patient states of need (Moturu, Paragraph [0017]).”

Regarding claim 25 4, Wu does not explicitly disclose wherein, when a signal transmitted from a transmission device worn by the user is received by a receiving device installed at a predetermined location, the acquisition unit acquires a position of the location as the position information of the user.  

Moturu teaches wherein, when a signal transmitted from a transmission device worn by the user is received by a receiving device installed at a predetermined location, the acquisition unit acquires a position of the location as the position information of the user (Paragraphs [0022], [0040], [0048] and  [0052] discuss determining distance moved by patient using a radius using location information of the patient and time from the patient’s mobile computing device, construed as a transmission device worn by the user and sending the data to a communication log.).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare to modify Wu to when a signal transmitted from a transmission device worn by the user is received by a receiving device installed at a predetermined location, the acquisition unit acquires a position of the location as the position information of the user, as taught by Moturu, in order to provide “improved patient outcomes through an improved assessment of patient states of need (Moturu, Paragraph [0017]).”

Regarding claim 30 5, Wu does not explicitly disclose wherein the acquisition unit calculates and acquires the social participation score on a basis of information regarding participation in a specific event.  

Moturu teaches wherein the acquisition unit calculates and acquires the social participation score on a basis of information regarding participation in a specific event (Paragraphs [0040] and  [0052] discuss determining composite socialization score, construed as social participation, using location information of the patient and time at which the patient makes or receives a phone call, construed as participation in a specific event.).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare to modify Wu to when a signal transmitted from a transmission device worn by the user is received by a receiving device installed at a predetermined location, the acquisition unit acquires a position of the location as the position information of the user, as taught by Moturu, in order to provide “improved patient outcomes through an improved assessment of patient states of need (Moturu, Paragraph [0017]).”

Regarding claim  107, Wu discloses wherein the life information includes at least any of diet information, sleep information, or exercise information (Paragraph [0079] discusses the data received including life information, such as diet information and exercise activity.  Table 1 discusses analyzing sleep data.).  

Regarding claim 15 8, Wu discloses wherein the diet information includes at least any of a calorie, or a water intake amount (Paragraph [0057] discusses the data including food, construed as including a calorie amount, and water intake.).  

Regarding claim 20 9, Wu discloses wherein the sleep information includes at least any of sleeping hours, a sleep timing, or depth of sleep (Table 1 showing sleep data analyzed includes timing, duration and depth of sleep.).

Regarding claim 10, Wu discloses 25wherein the exercise information includes at least any of an amount of activity (Paragraph [0079] discusses exercise information including exercise amount information.).  

Regarding claim 11, Wu discloses 30wherein the acquisition unit acquires, as a physical fitness value a reaction speed (Paragraph [0115] discusses acquiring data related to the reaction strength being the conversion speed, construed as a reaction speed.).

Regarding claim 12, Wu discloses wherein the 5acquisition unit acquires, as a cognition function value, a numerical value of at least any of attention or memory (Paragraph [0069] and Table 2 discusses values for memory or attention span.).  

Regarding claim 13, Wu discloses wherein the 10prediction unit performs time-series analysis of a physical fitness value and a cognition function value of a user using a learning result of the correlation, from current life information and social participation score of the user, and predicts future physical fitness value and cognition function value of the user (Paragraphs [0078-0079] discusses using time-based data values which are  correlated to predict a user’s future health and longevity.).  

Regarding claim 15 14, Wu discloses generating, by a generation unit, an advice related to a life situation or a social participation situation for care prevention, in accordance with a result of the 20prediction; and presenting the generated advice to the user (Paragraphs [0078] and [00104] discuss treatment recommendations and advice been transmitted to the user.).  
2025Attorney Docket No. 317EP.001US01
Claim 15 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Moturu, and in further view of Shi (U.S. Pub. No. 2017/0084269 A1).
Regarding claim 6 5, Wu does not appear to explicitly disclose wherein the learning performs a machine learning process using the physical fitness value and the cognition function value as correct answer labels.  

Shi teaches wherein the learning performs a machine learning process using the physical fitness value and the cognition function value as correct answer labels (Paragraph [0126] discusses labeling correct labels to certain sets of data.  It would be obvious to apply the “correct answer labels” to any type of data, including the physical fitness value and cognitive function value.  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare to modify Wu to when a signal transmitted from a transmission device worn by the user is received by a receiving device installed at a predetermined location, the acquisition unit acquires a position of the location as the position information of the user, as taught by Moturu, in order to provide more accurate results and improving the model (Shi, Paragraph [0126]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachelle Reichert whose telephone number is (303)297-4782. The examiner can normally be reached 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686